Exhibit 99.1 vTv Therapeutics Reports First Quarter 2017 Financial and Operational Results HIGH POINT, N.C.(BUSINESS WIRE) May 3, 2017 vTv Therapeutics Inc. (vTv) (Nasdaq: VTVT), a clinical-stage biopharmaceutical company engaged in the discovery and development of new orally administered treatments for Alzheimer’s disease and diabetes, among other therapeutic areas, today provided a corporate update and reported financial and operational results for the first quarter ended March 31, 2017. “vTv remains committed to advancing the science behind our innovative approach to Alzheimer’s disease and type 2 diabetes,” said Steve Holcombe, president and CEO of vTv Therapeutics. “As we anticipate completing enrollment of the second and final cohort of our Phase 3 trial during the second quarter, we are hopeful that our unique hypothesis in targeting the receptor for advanced glycation endproducts (RAGE) will position us to be the first biopharmaceutical company to bring an investigational therapy before the FDA thatcould potentially slow the progression of Alzheimer's disease.” First Quarter 2017 Recent Highlights AD/PD 2017 Panel Participation AD/PDTM 2017 Alzheimer Clinical Phase 3 Forum: The Race For The First Disease Modifying Drug For AD: Factors For Success • During the 13th International Conference on Alzheimer’s & Parkinson’s Diseases vTv’s Chief Medical Officer, Larry Altstiel, MD, Ph.D., along with other leading industry experts, participated in a forum discussion on Phase 3 clinical trial design for drugs that slow the progression of Alzheimer’s disease. ENDO 2017 Annual Meeting Phase 2b AGATA Study with TTP399 in Type 2 diabetes • Dr. Adrian Vella of the Mayo Clinic presented results from the phase 2 AGATA study of vTv Therapeutics’ glucokinase activator (GKA) TTP399, in which the 800 mg dose demonstrated a reduction in HbA1C as well as a trend in weight loss for adults with type 2 diabetes. Upcoming Anticipated Milestones STEADFAST Study (azeliragon in Alzheimer’s disease): Expected to complete enrollment in Part B of Phase 3 study during the second quarter of 2017. First Quarter 2017 Financial Results • Cash Position:Cash and cash equivalents as ofMarch 31, 2017 were$45.2 million compared to$51.5 million as ofDecember 31, 2016. vTv expects that its cash and cash equivalents will be sufficient to fund its operations through the receipt of top-line results for Part A of our STEADFAST Study which are expected in March 2018. • R&D Expenses:Research and development expenses were$11.0 millionin the first quarter of 2017, compared to$11.1 million in the fourth quarter of 2016. The decrease in research and development expense was primarily driven by decreases in spending for the Phase 2 LOGRA study which completed in December 2016 offset by increases in personnel costs and non-cash compensation expense. • G&A Expenses:General and administrative expenses were$2.8 million in the first quarter of 2017, compared to$2.3 million in the fourth quarter of 2016. The increase in general and administrative expenses for the quarter was primarily due to increases in personnel costs, non-cash compensation expense and professional service expenses. • Net Loss:Net loss was$14.3 million for the first quarter of 2017 compared to net loss of$13.7 million for the fourth quarter of 2016. vTv Therapeutics, Inc.
